


110 HR 3158 IH: Federal Employees Paid Parental Leave

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3158
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Hoyer, and Mr. Tom Davis of
			 Virginia) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide that 8 of the 12 weeks of parental leave made
		  available to a Federal employee under subchapter V of chapter 63 of title 5,
		  United States Code, shall be paid leave, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employees Paid Parental Leave
			 Act of 2006.
		2.Paid parental
			 leaveSubsection (d) of
			 section 6382 of title 5, United States Code, is amended to read as
			 follows:
			
				(d)(1)An employee may elect to
				substitute for any leave without pay under subparagraph (A), (B), (C), or (D)
				of subsection (a)(1) any paid leave which is available to such employee for
				that purpose.
					(2)The paid leave that is available to
				an employee for purposes of paragraph (1) is—
						(A)to the extent that subparagraph (A) or
				(B) of subsection (a)(1) is the basis for the entitlement to leave under this
				subchapter—
							(i)8 administrative workweeks of paid
				leave under this clause in connection with the birth or placement involved;
				and
							(ii)any annual or sick leave accrued
				or accumulated by such employee under subchapter I; and
							(B)to the extent that subparagraph (C) or
				(D) of subsection (a)(1) is the basis for the entitlement to leave under this
				subchapter, any annual or sick leave accrued or accumulated by such employee
				under subchapter I.
						(3)Nothing in this subchapter shall be
				considered to require—
						(A)that an employing agency provide paid
				sick leave in any situation in which such employing agency would not normally
				be required to provide such leave; or
						(B)in a circumstance to which
				subparagraph (A) of paragraph (2) applies, that an employee first use all or
				any portion of the leave described in clause (ii) of such subparagraph before
				being allowed to use leave described in clause (i) of such subparagraph.
						(4)Leave under paragraph
				(2)(A)(i)—
						(A)shall be payable from any
				appropriation or fund available for salaries or expenses for positions within
				the employing agency;
						(B)shall not be considered to be annual
				or vacation leave for purposes of section 5551 or 5552 or for any other
				purpose; and
						(C)if not used by the employee before the
				end of the 12-month period (as referred to in subsection (a)(1)) to which it
				relates, shall not accumulate for any subsequent use.
						(5)The Office shall prescribe any
				regulations necessary to carry out this subsection, including, subject to
				paragraph (3)(B), the manner in which an employee may designate any day or
				other period as to which such employee wishes to use leave described in
				paragraph
				(2)(A)(i).
					.
		3.Effective
			 dateThe amendments made by
			 this Act shall not be effective with respect to any birth or placement
			 occurring before the end of the 6-month period beginning on the date of the
			 enactment of this Act.
		
